UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4035


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALEX ALTERICK HAMILTON, a/k/a P,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (7:18-cr-00034-BO-1)


Submitted: October 24, 2019                                 Decided: November 14, 2019


Before KEENAN and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Jude Darrow, LAW OFFICE OF MARY JUDE DARROW, Raleigh, North Carolina,
for Appellant. Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alex Alterick Hamilton pled guilty to distributing cocaine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(C) (2012), and possessing a firearm in furtherance of, and using and

carrying a firearm during and in relation to, a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A) (2012). The district court sentenced Hamilton to 262 months’

imprisonment. Hamilton’s counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), stating that there are no meritorious grounds for appeal but questioning

whether Hamilton’s sentence is reasonable. We affirm.

       We    review    a    sentence   for   reasonableness,   applying    “a    deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review

entails consideration of both the procedural and substantive reasonableness of the sentence.

Id. at 51. In determining procedural reasonableness, we consider whether the district court

properly calculated the defendant’s Sentencing Guidelines range, gave the parties an

opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

(2012) factors, and sufficiently explained the selected sentence. Id. at 49-51. If there are

no procedural errors, then we consider the substantive reasonableness of the sentence,

evaluating “the totality of the circumstances.” Id. at 51. A sentence is presumptively

reasonable if it “is within or below a properly calculated Guidelines range,” and this

“presumption can only be rebutted by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d
295, 306 (4th Cir. 2014).



                                             2
        We have reviewed the record and conclude that Hamilton’s sentence is procedurally

reasonable, and Hamilton fails to rebut the presumption that his sentence is substantively

reasonable. The district court properly calculated his Guidelines range and reasonably

determined that a sentence at the low end of the Guidelines range was appropriate in this

case.

        In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the criminal judgment. This

court requires that counsel inform Hamilton, in writing, of the right to petition the Supreme

Court of the United States for further review. If Hamilton requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Hamilton.

        We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             3